Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5, and 7-10 are withdrawn from consideration as non-elected claims, Claims 2 and 6 remain for examination, wherein claim 2 is an independent claim. There is no amendment since last office action dated 5/10/2022.

Previous Claim Objections/Rejections
Previous rejection of Claims 2 and 6 under 35 U.S.C. 102 (a)(1) as being anticipated by Shu et al (JP 2008308761 A, filed in IDS dated 7/3/2019, with online-translation,  thereafter JP’761) is withdrawn in view of the Applicant’s Arguments/Remarks filed on 7/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (US-PG-pub 2016/0116234 A1, updated as US 10,408,550 B2, thereafter PG’234).
PG’234 is applied to the instant Claims 2 and 6 for the same reason as stated in the previous office action dated 5/10/2022.

Notes: Nakanishi et al (US-PG-pub 2016/0187079 A1) is cited as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 2 and 6 have been considered but they are not persuasive. 
The Applicant’s arguments have been summarized as following:
1, Regarding the rejection for claims 2 and 6 under 35 U.S.C. 103 as being unpatentable over Murase et al (PG’234),  Murase et al (PG’234) does not specify the claimed specific resistance of the Al alloy.
2, Although Murase et al (PG’234) teaches cold rolling, but it does not specify the L/H ratio in cold rolling process as disclosed in the instant invention, which is critical for the claimed specific resistance. 
In response, 
Regarding the argument 1, as pointed in the rejection for the instant claims in the previous office action dated 5/10/2022, Murase et al (PG’234) not only teaches all of the alloy composition overlapping the claimed element ranges as recited in the instant claims, but also teaches the intermetallic phase with equivalent circle diameter of 0.1-2.5 m with density of 5.0x104 to 1.0x107 pieces/mm2 (abstract, examples, and claims of PG’234), which overlaps the claimed second phase distribution including grain size range and density as claimed in the instant claim 2. MPEP 2144 05 I. Since the claimed specific resistance depends on the alloy composition and microstructures, therefore, the claimed specific resistance would be highly expected in the Al-based alloy fin material of PG’234. MPEP 2112 01 and 2145 II.
Regarding the argument 2, Firstly, the argued L/H ratio limitation is not in the instant claims 2 and 6; Secondly, it is noted that the Applicant’s arguments do not have literal support. There are three examples (#12, 24, and 36 in table 3 of PG-Pub 2019/0345587 A1—specification of the instant application) have less than 1 shape ratio (L/H), however, these examples all have greater than 0.030 m specific resistance (table 4 and 6 of PG-Pub 2019/0345587 A1—specification of the instant application). 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734